ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021, 06/14/2021, 06/11/2021 was filed after the mailing date of the Non-final on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Waller (US 3866014 A) discloses, a method of welding laminated stacked cores of assembled electromagnetic devices which comprises initially stamping the core laminations so that the outer seams which will be produced on the lamination ends when the stacks are abutted has a central projection with a groove on opposite sides along the length of the seam, approximately half of the projection being formed on each part of the core.  The electromagnetic device, fully assembled, is mounted in a jig with its core parts clamped together and is electrically connected to one terminal of the welding apparatus.  The other terminal of the welding apparatus which carries the electrode is passed along the projection melting the projection and welding the core parts together on a fused joint that follows the seam. 
Parker et al. (US 3406444 A) discloses, a method of making a joint with the ends of the tubular members or pipes 3 and 5 which are to be joined are first cut away by a suitable machining operation to form a root wall portion 7 with a flanged extremity 9.

Budenbender (US 5205468 A) discloses, fusible sheet edges are joined by first forming each of the edges with a laterally projecting burr and then butting the edges together at a join line with both the burrs directed in the same lateral direction adjacent each other and plastically deforming the laterally projecting burrs at the join line in the lateral direction opposite their projection direction.  Finally the edges are fused together at the join line.  The burrs are plastically deformed by pressing them with a barrel-shaped roller that is moved along the join line.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Andy Plummer on 12/07/2021. The application has been amended as follows:
In claim 1:
In line 2, after “a second component that are”, insert completely,
In line 16, after “the gap is from”, delete [[0.020” to about]], and replace with 0.005” to.
In claim 19:
In line 4, after “second component”, insert are completely,
In line 18, after “the gap width is from”, delete [[about 0.020” to about]], and replace with 0.005” to.

Reasons for Allowance
Allowance of claims 1-3, 5-9, 11-17, 19, and 21 is indicated because the prior art of record (Orye in view of Yabu) do not disclose/suggest the combination of “providing a first component and a second component that are completely separated from one another by a gap, wherein the width of the gap is from 0.005 inches to 0.03 inches, wherein the gap is filled with a melted portion of at least one of a first sacrificial edge-tab of the first component and a second sacrificial edge-tab of the second component” as cited in claims 1, and 19.
The prior art of record (Orye in view of Yabu) do not disclose the combination of elements above. 
Orye discloses, providing a first component and a second component that are separated from one another by a gap via a socket that is used to connect the first component and the second component at one end, wherein the width of the gap is from 0.05 mm to 0.3 mm which is about 0.0019685 inches to 0.0118 inches. 
Yabu teaches, providing a first component and a second component that are completely separated from one another by a gap, wherein the width of the gap is from 0.1 mm to 0.5 mm 
Both Orye and Yabu does not explicitly disclose, the larger width of the gap as claimed in claims 1 and 19, for examples, from 0.02 inches to 0.03 inches. 
Furthermore, in para 0048 Yabu teaches, if the gap D is too wide, the molten metal is liable to trickle down and it becomes difficult to bridge the gap
Thus, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Orye and/or Yabu), and the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761